DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after-final amendment filed April 20, 2022 has been entered.  Claims 1-4, 8, and 10-18 remain pending in the application.  Prosecution has been reopened in light of a new grounds of rejection under 35 U.S.C. 101 applied to claims 1-4, 8, and 10-18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of the claims has been analyzed to determine whether it is directed to any judicial exceptions.
Step 2A, Prong 1
Each of the claims recite steps or instructions for determining sleep statistics for a subject, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea.
Specifically, independent claim 1 (and similarly, claim 13) recites:
collecting cardio-respiratory information of the subject (data gathering)
collecting respiratory effort using a thoracic belt (data gathering and additional element)
collecting heart rate information using a SpO2 sensor (data gathering and additional element)
extracting features from the cardio-respiratory information, said extracting comprising extracting respiratory variability features and obtaining surrogate actigraphy features from body movements derived from artefacts in a respiratory effort signal from the thoracic belt (evaluation or judgement)
determining sleep stages of the subject by using the extracted variability features, the surrogate actigraphy features, and the heart rate information (evaluation or judgement)
determining an estimated total sleep time of the subject based on the determined sleep stages (evaluation or judgement)
determining sleep statistics of the subject using the estimated total sleep time (evaluation or judgement).
As indicated above, the independent claims recite at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  While claim 13 recites a “processor,” the claims encompass processes which can be performed in the mind or by pen and paper practice.  For example, each recitation of collecting data from specific sensors is a recitation of mere data gathering; the claims do not indicate such data as being processed or formed from the system itself, whereby obtaining such data may be performed via mere observation.  Furthermore, one of ordinary skill in the art is capable of performing the steps of extracting broadly-recited features from such data since the steps to determine such features do not contain limitations which would cause such steps to be too complex to perform in the mind or by pen and paper practice.
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea in the independent claims (and dependent claims thereof) is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional element of a processor is a generically recited computer element which does not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such an additional element do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed invention merely implements the above-identified abstract idea (e.g., mental process) using rules (e.g., computer instructions) executed by a computer (e.g., a processor, as recited in independent claim 13).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG. 
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
The independent claims recite collecting data via the use of a thoracic belt and Sp02 sensor.  Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mental process, and thus, do not add a meaningful limitation to the invention as it would be routinely used by those of ordinary skill in the art in order to apply the mental process.  Per Applicant’s specification, Applicant describes home sleep tests (HSTs) as conventionally utilizing a respiratory belt (Paragraphs 07-08), and that common HST devices include both a finger-mounted Sp02 sensor and respiratory inductance plethysmography belt (Paragraph 30).  In addition, the use of thoracic belts are known from Nigro (2.2.1 PSG Analysis: PSG readings using thoracic and abdominal piezoelectric belts for respiratory effort) and Sackner (Fig. 1, respiratory inductive plethysmographic sensor bands 4-6).  The use of an Sp02 sensor is also known from both Nigro (2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts and SO2 was recorded using a finger probe (Nonin, OEM III)”), Wetmore (Paragraph 0140), and Sackner (Col. 6, lines 53-54, a pulse oximeter).
Accordingly, it is clear from the claims themselves and the specification that these limitations require no improved computer resources and merely utilize already available computers and sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.
Dependent claims 2, 4, 10, 14, 16, and 18 recite merely recite additional limitations pertaining to the data gathered or additional extra-solution activity in performing the mental process. 
Dependent claims 3 and 15 recite the phrase “home sleep testing device.”  An HST device is not given a particular structure in the Applicant’s specification, and appears to be defined by a collection of sensors gathering data in the context of sleep testing.  It is not clear that the home sleep testing device is a positively recited element of the claim, but is rather a recitation of the context as to how the processor collects the data; therefore, claims 3 and 15 are directed to mere data gathering.  In the case that such a claim limitation may be construed as a positively recited element, per Applicant’s specification, home sleep test (HST) devices typically include collecting cardio-respiratory information (Paragraph 08).  Furthermore, each of the arts of at least Nigro, Ramanan, and Wetmore can be considered to recite, under broadest reasonable interpretation, a home sleep testing device which gathers cardio-respiratory information:
Nigro, 2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts and SO2 was recorded using a finger probe (Nonin, OEM III)”
Ramanan, Paragraph 0014, lines 1-17, extracted respiratory variability features;
Wetmore, Fig. 1B: various sensors input to sleep phase detector; Paragraph 0157: sleep state detection involves respiratory detection, actigraphy captured by any known technique, and heart rate-related information from pulse oximetry and ECG).
Dependent claims 8, 13, and 17 describe the use of an accelerometer.  Per Applicant’s specification, Applicant describes accelerometers as a conventional way to monitor movement for HST devices (Paragraphs 08, 40).  Furthermore, such sensing structures are known from Wetmore, Sackner, and the pertinent art of record of Chan:
Wetmore, Paragraph 0140: “In other embodiments, sleep phase may be determined by one or more measurement devices (sleep monitors) that may include: accelerometers…”)
Sackner (Col. 16, lines 49-67)
Chan (Paragraphs, 0016, 0019, 0023, 0026, 0028, 0033, 0046, 0047).
Dependent claims 11 and 12 recite generically claimed computer components which enable the abstract idea to be conducted by performing the basic functions of automating mental tasks.  For example, each claimed “non-transitory machine readable medium,” “computer program,” and/or “program code” merely performs the functions defined in the mental process.  
The above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the claims are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (home sleep tests).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Wetmore et al. (U.S. 2014/0057232 A1) (hereinafter – Wetmore)
Nigro CA, Dibur E, Rhodius E. “Pulse oximetry for the detection of obstructive sleep apnea syndrome: can the memory capacity of oxygen saturation influence their diagnostic accuracy?” Sleep Disord. 2011;2011:427028. doi:10.1155/2011/427028 (hereinafter – Nigro) 
Ramanan et al. (U.S. 2017/0258365 A1) (hereinafter – Ramanan).
	Re. Claims 1, 11-13, and 16: Wetmore teaches a method of determining sleep statistics for a subject (Abstract, Paragraph 0017), the method comprising: 
collecting cardio-respiratory information of the subject (Paragraph 0140; Fig. 1B: various sensors into sleep phase detector).
 Wetmore does not teach collecting cardiorespiratory information specifically using a thoracic belt to ascertain respiratory effort.
Nigro teaches that respiratory effort may be collected via a thoracic belt (2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts…”).  Nigro teaches analogous art in the technology of sleep phase analysis (Abstract).
Since Wetmore indicates that sleep phase may be determined by a non-limited list of exemplary devices, as well as “any other suitable measurement devices currently known or hereafter developed” (Paragraph 0140), it would have been obvious to one having skill in the art before the effective filing date to have included the use of a thoracic belt to collect data on respiratory effort as taught by Nigro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wetmore further teaches collecting heart rate information using a SpO2 sensor (Paragraph 0157: “… heart rate, via accelerometer, pulse oximetry, ECG…;” Examiner notes that the list presented in paragraph 0157 clearly indicates that heart rate may be measured via accelerometer, pulse oximetry, or ECG, commensurate with the sentence structure between semicolons; Examiner further contends that “heart rate information” possesses the broadest reasonable interpretation of any information related to heart rate, and encompasses within its scope a broader range of concepts than merely heart rate).
Nigro further teaches extracting features from the cardio-respiratory information, said extracting comprising extracting respiratory variability features and obtaining surrogate actigraphy features from body movements derived from artefacts in a respiratory effort signal from the thoracic belt (2.2.1 PSG Analysis: PSG readings (using a combination of nasal cannula for airflow measurement and thoracic and abdominal piezoelectric belts for respiratory effort) utilized respiratory disturbance index (RDI)).
Wetmore further teaches determining sleep stages of the subject by using the extracted variability features, surrogate actigraphy features, and the heart rate information (Fig. 1B: various sensors input to sleep phase detector; Paragraph 0157: sleep state detection involves respiratory detection, actigraphy captured by any known technique, and heart rate-related information from pulse oximetry and ECG).
Nigro further teaches determining an estimated total sleep time of the subject based on the determined sleep stages (Table 1 Patient Characteristics: e.g., TST (total sleep time), SE (sleep efficiency) TNREM (total stages 1+2+3+4), TREM (total amount of sleep).
Although Nigro teaches determining both total sleep time, Nigro does not explicitly teach determining a statistic based on such total sleep time. 
Ramanan teaches determining sleep statistics of the subject using the estimated total sleep time (Paragraph 0372, example of the device providing a sleep stability index, i.e., a sleep statistic, using the total sleep time).  Ramanan teaches analogous art in the technology of determining sleep conditions using respiratory analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nigro to include calculating statistics based on an estimated total sleep as taught by Ramanan, the motivation being that a statistic based on total sleep time may be used to extract additionally useful data regarding sleep quality, as well as provide normalization for other statistics (Paragraphs 0370-0377), which may further improve the analysis of sleep performed in Nigro.
Re. Claims 2 and 14: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein determining an estimated total sleep time of the subject based on the determined sleep stages comprises: determining a duration of each sleep stage (Paragraph 0161, lines 6-9, logging duration of each sleep state); and summing the durations of the sleep stages (Paragraph 0161, lines 1-9, total sleep time determined from logging duration of each sleep state).  The invention taught by Ramanan associates the intervals of a respiratory flow signal with stages of being awake or asleep and implicitly calculates a total sleep time from the summation of the duration of the stages associated with being asleep.
Re. Claim 3 and 15: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein collecting cardio-respiratory information of the subject comprises collecting cardio-respiratory information via a home sleep testing device (Fig. 1, Fig. 11, Abstract, lines 1-5, wherein the device is automated and contains structure necessary to perform the functions in a home sleep setting).  The applicant contrasts home sleep tests (HST) from more complex polysomnography studies (Paragraph 06-08), wherein patient monitoring is performed in a sleep lab, and wherein extracted patient data must be manually or semi-automatically analyzed; therefore, the interpretation for a home sleep device encompasses any device which may capture and process data and display sleep statistics to a user without the need for a third party analysis or a separate facility.  The invention taught by Ramanan describes an automated device which provides sleep statistics to a user without the need to send data to a sleep lab, and does not teach the device to be used in a specialized setting; therefore, the device taught by Ramanan falls under the definition of “home sleep test” interpreted above.
Re. Claim 4: Wetmore, Nigro, and Ramanan teach the invention according to claim 1.  Ramanan further teaches the invention wherein said extracting features from the cardio-respiratory information comprises extracting respiratory variability features (Paragraph 0014, lines 1-17, extracted respiratory variability features).
Re. Claims 8 and 17: Nigro, Wetmore, and Ramanan teach the method according to claims 1 and 13.  Wetmore further teaches the invention further comprising collecting information regarding body movement of the subject via an accelerometer (Paragraph 0140: “In other embodiments, sleep phase may be determined by one or more measurement devices (sleep monitors) that may include: accelerometers…”).
Re. Claim 9: Wetmore, Nigro, and Ramanan teach the invention according to claim 1.  Nigro further teaches the invention further comprising determining information regarding body movement via information received from one or more of a respiratory thoracic belt and a SpO2 sensor (2.2.1 Polysomnography: piezoelectric belts used for measuring respiratory effort necessarily measure body movement since their mode of operation requires distension of the belt).
Re. Claims 10 and 18: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention comprising providing an indication of one or more of the determined sleep stages to the subject (Fig. 11, a display 1120 which provides a visual indication of one or more of the determined sleep stages (REM, non-REM) to the subject).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791